Per Curiam.
It is no doubt the rule that all services rendered under a contract are deemed to have been included in it. The question is how far the rule can be applied to this casé. The plaintiff claims that he was employed to teach a class of 30 boys at $1,200 per year; that the defendant, against the plaintiff’s objection, added 12 boys to the class, thereby increasing his labor. This circumstance, standing alone, would not raise an implication that the defendants were to pay the plaintiff anything above the contract price for his services; but the plaintiff went further, and testified that after he objected to the extra labor the defendants agreed to add $200 to his year’s salary for the additional services required, the additional compensation to commence with the first month of that year’s term of service. This contract for extra pay was founded on a sufficient consideration, and is binding on the defendants. True, the defendants denied that they made any such contract, but the jury found that they did; and their finding on this subject is sufficiently sustained by the evidence. The parties agreed that, if the plaintiff was entitled to recover anything, the amount found by the verdict was not excessive; so that the question of excessive damages need not be considered. We find no error, and the judgment must be affirmed, with costs. All concur.